Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT (j)(1) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Post-Effective Amendment No. 89 to Registration Statement No. 02-27962 on Form N-1A of our reports relating to the financial statements and financial highlights of Eaton Vance Special Investment Trust (the Trust), including the Funds and Portfolios listed on the attached Schedule A, appearing in the Annual Reports on Form N-CSR of the Trust for the year ended December 31, 2007 and to the references to us under the headings Financial Highlights in each Prospectus and Other Service Providers - Independent Registered Public Accounting Firm and Financial Statements in each Statement of Additional Information, which are part of such Registration Statement. /s/ Deloitte & Touche LLP Boston, Massachusetts April 24, 2008 SCHEDULE A Fund Report Date Fund Portfolio/Report Date, if different February 15, 2008 Eaton Vance Balanced Fund Capital Growth Portfolio Investment Grade Income Portfolio Large-Cap Value Portfolio February 15, 2008 Eaton Vance Capital & Income Strategies Fund Boston Income Portfolio/ December 17, 2007 Dividend Builder Portfolio Large-Cap Value Portfolio February 15, 2008 Eaton Vance Dividend Builder Fund Dividend Builder Portfolio February 15, 2008 Eaton Vance Emerging Markets Fund Emerging Markets Portfolio February 15, 2008 Eaton Vance Equity Asset Allocation Fund International Equity Portfolio/ December 17, 2007 Large-Cap Growth Portfolio Large-Cap Value Portfolio Small-Cap Growth Portfolio SMID-Cap Portfolio/ November 15, 2007 February 15, 2008 Eaton Vance Greater India Fund South Asia Portfolio February 15, 2008 Eaton Vance Institutional Short Term N/A Income Fund February 15, 2008 Eaton Vance Institutional Short Term N/A Treasury Fund February 15, 2008 Eaton Vance Investment Grade Income Investment Grade Income Portfolio Fund February 15, 2008 Eaton Vance Large-Cap Growth Fund Large-Cap Growth Portfolio February 15, 2008 Eaton Vance Large-Cap Value Fund Large-Cap Value Portfolio February 15, 2008 Eaton Vance Real Estate Fund N/A February 15, 2008 Eaton Vance Small-Cap Growth Fund Small-Cap Growth Portfolio February 15, 2008 Eaton Vance Small-Cap Value Fund N/A February 15, 2008 Eaton Vance Special Equities Fund Special Equities Portfolio
